EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Danielson on 11/22/2021.

The application has been amended as follows: 
Cancel claims 1-42.
Add new claims below.

43. (New)	An anode for oxygen evolution in water including chloride, comprising:
	a substrate;
	a passivation layer coating the substrate;
	an anionic layer comprising an anionic oxide of sulfur; and
an electrocatalyst layer coating, wherein the anionic layer is disposed at an interface between the passivation layer coating and the electrocatalyst layer coating.
44. (New) The anode of claim 43, wherein the electrocatalyst comprises a metal hydroxide, a mixed metal hydroxide, a metal-layered double hydroxide, a mixed metal-layered double hydroxide, a metal oxide or a mixed metal oxide.
45. (New) The anode of claim 43, wherein the passivation layer comprising a nickel sulfide or nickel-iron sulfide.
46. (New) The anode of claim 43, wherein the substrate is a metallic foam, foil or mesh.

48. (New) A water electrolyzer comprising the anode of claim 43.
49. (New) A method of operating the water electrolyzer of claim 48, comprising generating oxygen and hydrogen from water including sodium chloride.
50. (New) The method of claim 49, wherein the water is alkaline seawater.
51. (New) A method of operating a water electrolyzer containing the anode of claim 43, comprising generating oxygen and hydrogen from an electrolyte, wherein the electrolyte includes alkaline adjusted seawater and polyatomic anions dispersed in the alkaline adjusted seawater with precipitated alkaline earth and heavy metal ions removed by filtration and a concentration of the polyatomic anions in the electrolyte in a range of 0.05 M to 8 M.
52. (New) The method of claim 51, wherein the polyatomic anions include CO32-, HCO3-, SO42-, SO32-, PO42-, H2PO42-, HPO42-, or a combination of two or more thereof.
53. (New) The method of claim 51, wherein the concentration of the polyatomic anions is from 0.05 M to 2 M.
54. (New) A method of manufacturing the anode for oxygen evolution according to claim 43, comprising:
	providing a substrate;
forming the passivation layer coating on the substrate;
forming the electrocatalyst layer coating on the passivation layer coating; and
applying a current to the substrate to form the anionic layer disposed at the interface between the passivation layer coating and the electrocatalyst layer coating.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The inclusion of language that the anionic layer is at an interface between a passivation layer (formed on the substrate) and the electrocatalyst layer (formed on the passivation layer) overcomes the prior art of record. The passivation layer is required to obtain the anode and the language of where the anionic layer resides overcomes generic prior art that teach electrodes that have intercalated sulfate ions in the electrocatalyst layer on a substrate.
The closest prior art references are: US 2010/0133110 of Nocera et al; Hunter et al “Effect of interlayer anions on [NiFe] – LDH nanosheet water oxidation activity” Energy & Environmental Science, 2016, 6, 1734; and Zhou et al “Effects of redox-active interlayer anions on the oxygen evolution reactivity of NiFe-layered double hydroxide nanosheets” Nano Research, 2018, 11(3), p. 1358-1368.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794